       Case 2:20-cv-00940-TLN-DB Document 4 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JANAVI SHARMA,                                    No. 2:20-cv-0940 TLN DB PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    HOME BUYERS REALTY AND HBR
      RENTALS, et al.,
15

16                       Defendants,
17

18          Plaintiff Janavi Sharma is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). By order

20   signed October 8, plaintiff’s complaint was dismissed, and plaintiff was granted leave to file an

21   amended complaint that cured the defects noted in that order. (ECF No. 3.) Plaintiff was granted

22   twenty-eight days from the date of that order to file the amended complaint and was specifically

23   cautioned that the failure to respond to the court’s order in a timely manner would result in a

24   recommendation that this action be dismissed. (Id. at 6.) The twenty-eight-day period has

25   expired, and plaintiff has not responded to the court’s order in any manner.

26   ////

27   ////

28   ////
                                                       1
      Case 2:20-cv-00940-TLN-DB Document 4 Filed 12/07/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 3           These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court. A document containing objections should be titled “Objections to Magistrate Judge’s

 7   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

 8   specified time may, under certain circumstances, waive the right to appeal the District Court’s

 9   order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: December 6, 2020

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB\orders\orders.pro se\sharma0940.fta.f&rs

23

24

25

26
27

28
                                                       2
